Title: To Thomas Jefferson from James Madison, 16 November 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                16 Nov 1806
                            
                        
                        
                     
                        
                           Foreign Relations.
                           +
                           Insert “since” before “taken place” at the Beginning of line 11. The preceeding delay did not altogether
                            proceed from events independent of the will of one of the parties, and those who are chargeable with it, ought not to be
                            acquitted of the consequences. Perhaps 
                        
                        
                           England.
                           +
                           the following change would of the whole sentence or might answer, The delays which
                            have since taken place in our negociations with the British Govt. appear to have proceeded from causes which leave me
                            in expectation that &c
                        
                     
                     
                  
                        
                        
                        
                     
                        
                           Spain.
                           
                           Instead of Spain has “consented” &c it might be better to say Spain has taken steps preparatory to
                            the negociations at Paris in which, our Ministers are authorized to meet her. The term used may seem to imply a proposition
                            from the U.S. wch. was consented to.
                        
                        
                           
                           +
                           In the penult line of p. 1. For “hope of friendly settlement” perhaps “course of friendly association”
                            might be a more suitable expression. Such a change however can not be natural if proper.
                        
                        
                           
                           
                           The last instructions to Wilkinson do not assume the Sabine as the essential line of separation for the
                            troops. They authorize him to settle a provisional line, and in no event to pass himself beyond that river. It may be well
                            therefore
                        
                        
                           
                           +
                           to vary the sentence on that point so as to run & in that
                            quarter to maintain a temporary line separating the troops of the two nations & to permit us new settlemt. or post to
                            be taken Eastward of the Sabine river.
                        
                     
                     
                  
                        
                     
                        
                           
                           
                           Would it not be well to allude to a continuance of our friendly standing with France, & the other
                            belligerent nations, or generally with other powers of Europe
                        
                      
                     
                  
                        
                        
                        
                        
                     
                        
                           New Orleans
                           +
                           Instead of “to secure that point by all the means in our power“—to provide
                            for that point a more adequate security.
                        
                     
                     
                  
                        
                     
                        
                           Insurrections.
                           
                           This Paragraph suggests several legal questions, such as whether in strictness any preventive measures are consistent with our principles except security for the peace & good behavior, whether
                            this remedy is not already applicable to the case in question, where a preparation of force justifies a suspicion of
                            criminal intention, and whether the existing provision for the case of an enterprize meditated vs. a foreign nation; is
                            not rather penal agst a crime actually committed by the preparation of means with such an intention, than prevention of the actual commission of a crime. To guard agst. the criticisms which may be
                            founded on these questions, some such change as the following is suggested for consideration:
                        
                        
                           
                           
                           “For those crimes when actually committed the laws make provision. would it not moreover be salutary to
                            provide for cases where the means of force are prepared only for a meditated enterprize agst. the U.S. as has been done
                            for cases where the enterprize is meditated by private individuals against a foreign nation? It merits consideration also,
                            whether the preventive process of bending to the observance of the peace and good behavior, ought not to be expressly
                            extended to acts, without the limits of the U.S. in cases where the acts are contrary to law, and there is sufficient
                            ground for suspecting the intention to commit them.”
                        
                        
                           
                           
                           This change is suggested on the supposition that the occasion requires a paragraph to be addressed to
                            Congress; manifestly alluding to the late information &c. Perhaps the question may be decided with the advantage
                            of new lights from the Westward in time for the message.
                        
                        
                           Barbary
                           
                           “The Late mission” may be equivocal or obscure. “With Tunis alone some uncertainty remains” would perhaps be
                            sufficient.
                        
                     
                     
                  
                        
                        
                        
                        
                     
                        
                           Missouri.
                           
                           The tenor of this ¶ ought to be such as to give as little topic as possible for foreign jealousy or complaint;
                            especially as we are not prepared to say that the expedition did not enter limits within which Spain has real or plausible
                            claims. It is certain that it will be presented to Spain as a measure at which she has a
                            right to take offence. The ¶ might better parry the inconvenience, by being made less particular, & by avoiding any
                            allusion to the uses to which the Pacific Country may be applied.
                        
                     
                     
                  
                        
                        
                        
                        
                        
                        
                     
                        
                           Red River.
                           
                           “nearly as far as the French establishments &c” has the advantage of suggesting a plausible reason
                            for not going on: but may it not also imply that those establishments were the limit to our claim?
                        
                     
                     
                  
                        
                     
                        
                           Mississippi.
                           
                           The survey of the Missispi furnishes, certainly, a very apt occasion for bringing into view our
                            legitimate boundaries in the latitude 49.—but as the new assertion by ourselves will not strengthen our title, and may
                            excite British sensations unreasonably, it may be doubted whether that much of the ¶ had not as well be omitted.
                        
                     
                     
                  
                        
                        
                        
                     
                        
                           University &c.
                           
                           The denounciation of standing armies navies, & fortifications, can not be better expressed. if there be
                            no room to apprehend that so emphatic a one may not at the present juncture, embolden the presumption in foreign nations
                            that an insuperable aversion to those objects guarantees the impunity of their insults & aggressions.
                        
                        
                           
                           +
                           “arts manufactures & other objects of public improvement” seem to give a latitude nearly
                            equavalent to “general welfare” afterwards suggested to be dangerous to remain a part of the Constitution. “& other
                            objects of public improvement which it may be thought proper to specify” would avoid the inconcistency.
                        
                        
                           
                           
                            after “the present State of our Country” might be added “and with the aid of the sale of public lands
                            would be adequate to Roads & Canals.”
                        
                        
                           
                           
                           also.
                        
                        
                           
                           
                           instead of “sweep away all restraints &c”—“demolish the essential barriers between the General & the State Govts.”
                        
                     
                      
                  
                        
                        
                        
                        
                        
                     
                        
                           Conclusion.
                           +
                           “as far as they are capable of defence” suggests a disagreeable & impolitic idea. “preparations for the
                            defence &” with out that expression; will suffice. This  of the
                            sentence ought to be separated from the suceeding ones, which do not 
                            &, not being like those without expence till called into actual use.
                        
                        
                           
                           
                           It does not seem correct to say that war is forced on us by vain appeals to the justice of other nations: “In spite of those appeals &c, or some such turn to
                            the expression, would obviate the criticism
                        
                     
                  
                        
                        
                    